PER CURIAM.
Epitomized Opinion
Published Only in Ohio Daw Abstract
This was an action to recover for a breach of a lease. Peer and others had entered into a lease with Edick to pay a rental of $100 per month for certain premises for a period of five years. Before the expiration of five years Peer moved out. Peer claimed that the plaintiff had orally agreed to release him from the lease if a certain door was put up. This door was put up and closed, but Peer did not move out for five or six months after the door had been closed. A jury returned a verdict for the plaintiff, whereupon Peer prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Under the evidence the plaintiff was clearly entitled to recover a judgment for the breach of this lease unless he accepted a surrender of said lease or unless he had agreed to release the tenant upon the closing of a certain door.
2. As the burden of proof was upon the defendant to bring his ease within one of these exceptions, the jury was justified in finding- for the plaintiff, and it cannot be said that this verdict was manifestly against the weight of the evidence.